FILED
                             NOT FOR PUBLICATION                               JUL 12 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT WAYNE AHN,                                  No. 11-16601

               Plaintiff - Appellant,              D.C. No. 2:09-cv-01672-PGR

  v.
                                                   MEMORANDUM *
BENJAMIN GRIEGO, incorrectly named
as Ben Gregio; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Robert Wayne Ahn, an Hawaii state prisoner, appeals pro se from the district

court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging

that prison officials acted with deliberate indifference to his safety in violation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Ahn’s claim that

defendants were deliberately indifferent to his safety, because Ahn failed to raise a

genuine dispute of material fact as to whether defendants knew of and disregarded

an excessive risk to his safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994)

(“a prison official cannot be found liable [for deliberate indifference] . . . unless the

official knows of and disregards an excessive risk to inmate health or safety”). To

the extent that Ahn alleges that defendant Poehlman used excessive force against

him, the district court properly granted summary judgment because Ahn failed to

raise a genuine dispute of material fact as to whether the alleged force was applied

maliciously or sadistically to cause harm. See Hudson v. McMillian, 503 U.S. 1, 7

(1992) (explaining that “the core judicial inquiry is . . . whether force was applied

in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm”).

      We do not consider issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            2                                     11-16601